Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication is in response to the Request for Continued Examination filed 09/06/2022.
Claims 1, 3-4, 8, 10-11, 15 and 17-18 have been amended.
Claims 21-26 have been newly added.
Claims 2, 5, 9, 12, 16 and 19 have been cancelled.
Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-26 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-2, 4, 6 are directed to a method (i.e., a process), claims 8-9, 11, 13 are directed to non-transitory computer readable medium (i.e., a manufacture), and claims 15-16, 18 and 20 are directed to a system (i.e., a machine).  Accordingly, claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-26 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite an abstract idea.  Note that independent claim 1 is the method claim, while claim 8 covers a system claim and claim 15 covers the matching computer readable medium.
Specifically, independent claim 1 recites:
A computer-implemented method for delivering consented- to information, the method comprising:
receiving, by a first computing device from a second computing device, a request for information associated with a user, the request for information including an identification of a particular use-case for the information;
identifying, from the request, one or more data stores from which to access the information, each data store of the one or more data stores exposing an application programming interface (API) usable by the first computing device to access the data store;
defining a set of API calls to access the one or more data stores;
executing, by the first computing device, the set of API calls to access the one or more data stores, each API call being configured to retrieve a portion of the information;
generating a time-series dataset from each portion of the information that represents the information associated with the user according to a time-based sequence;
retrieving a consent profile associated with the user, the consent profile including a set of use-cases linked to particular consents;
determining that the particular use-case corresponds to a use-case of the set of use-cases;
determining that the consent associated with the particular use-case automatically provides user consent to transmit the time-series dataset;
transmitting, in response to determining that the particular use case corresponds to a use case of the set of use cases and that the consent associated with the particular use-case automatically provides user consent to transmit the time-series dataset, the time-series dataset to the first second computing device.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because requesting and delivering medical records that a medical patient consented to delivering, determining a particular use for consented medical records, limiting access to the medical records by only providing a portion of information of the medical records and limiting the amount of time a requesting user has access to the medical records all relate to managing medical agreements, interactions between people and following rules.  
Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 3-4, 6-7, 10-11, 13-14, 17-18 and 20-26 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  
In relation to claims 1 (similarly to claims 8 and 15), these claims constitute: (a) “certain
methods of organizing human activity” because requesting and delivering medical records that a medical patient consented to delivering, determining a particular use for consented medical records, limiting access to the medical records by only providing a portion of information of the medical records and limiting the amount of time a requesting user has access to the medical records all relate to managing medical agreements, interactions between people and following rules.
In relation to claims 7 and 14, these claims merely recite specific kind of requester and who the owner is such as an associated healthcare provider. Claims 6-7 retrieved information obtained via a mobile device. Claims 3-4, 10-11, 13, 17-18, 20-21 and 23 describe determining steps such as validating, modifying time -series datasets, generating the received consent, modifying the retrieved consent, generating a second request, generating a consent profile and modifying the consent profile.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, for representative independent claim 8 (similar to claims 1 and 15), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for delivering consented to information, the system (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising:
one or more processors (conventional computer implementation as noted below, see MPEP § 2106.05(f)); and
a memory (conventional computer implementation as noted below, see MPEP § 2106.05(f)) comprising instructions to:
receive, by a first computing device from a first second computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)), a request for information associated with a user, the request for information including an identification of a particular use-case for the information (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
identify, from the request, one or more data stores from which to access the information, each data store of the one or more data stores exposing an application programming interface (API) usable by the first computing device to access the data store (conventional computer implementation as noted below, see MPEP § 2106.05(f));
define a set of API calls to access the one or more data stores (conventional computer implementation as noted below, see MPEP § 2106.05(f));
execute, by the first computing device, the set of API calls to access the one or more data stores, each API (conventional computer implementation as noted below, see MPEP § 2106.05(f)) call being configured to retrieve a portion of the information;
generate a time-series dataset from each portion of the information that represents the information associated with the user according to a time-based sequence; 
retrieving a consent profile associated with the user, the consent profile including a set of use- cases linked to particular consents (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec);
determine that the particular use-case corresponds to a use-case of the set of use-cases;
determine that the consent associated with the particular use-case automatically provides user consent to transmit the time-series dataset;
transmit, in response to determining that the particular use case corresponds to a use case of the set of use cases and that the consent associated with the particular use-case automatically provides user consent to transmit the time-series dataset, the time-series dataset to the second computing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)).
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a processor, memory, a data store, a device, a first computing device, a second computing device, an application programming interface (API) and a mobile application deployed on a mobile device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receive, … a request for information associated with a user” and “retrieving a consent profile associated with the user,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 15 (similar to claims 1 and 8) does not have any additional elements.
For claims 21 and 22-23 (similar to claims 1, 8 and 15), regarding the additional limitation “retrieving a set of rules,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Thus, claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-26 as a whole do not integrate the above-noted at least one abstract idea into a practical application. 
For these reasons, representative independent claim 1 with its dependent claims 3-4, 6-7, 21-22 and analogous independent claim 8 with its dependent claims 10-11, 13-14, 23-24, analogous independent claim 15 with its dependent claims 17-18, 20, 25-26 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the processor, memory, a data store, a device, a first computing device, a second computing device, an application programming interface (API) and a mobile application deployed on a mobile device, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitation “receive, … a request for information associated with a user” and “retrieving a consent profile associated with the user,” which the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec.  
Thus, representative independent claim 15 and analogous independent claims 1 and 8 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Therefore, claims 1, 3-4, 6-8, 10-11, 13-15, 17-18 and 20-26 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 7-8, 10-11, 15, 17 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rab (U.S. 2018/0276341 A1) in view of Fotsch (U.S. 8,090,590 B2). 
Claims 1, 8 and 15:
Regarding claim 1, Rab discloses: 
A computer-implemented method for delivering consented- to information (See Fig. 2.), the method comprising:
receiving, by a first computing device from a second computing device, a request for information associated with a user (See Fig. 1, [Abstract] request for consent for a medical professional to access patient data of a patient, where patient computing device 102-A serves as the first computing device and the medical professional computing device 102-B serves as the second computing device, mentioned in P0024.), the request for information including an identification of a particular use-case for the information (Taught in P0025 as identifier associated with the medical professional and registry (P0034) uniquely identifying the medical professional. Particular use-cases such as a medical professional, insurance company are taught in P0020, P0024 and a specialty of the medical professional in P0034, P0043.);
identifying, from the request, one or more data stores from which to access the information, each data store of the one or more data stores exposing an application programming interface (API) (See P0003, P0033 standard API interaction. With API calls as a set of standards exchanging healthcare information electronically, see Health Level Seven (HL7) in [P0055] The patient may select health information resources 602 corresponding to levels or sub-levels of the patient data via user interface 600 to permit (or deny) access to those levels or sub-levels. For example, the patient may select such fields as patient demographics, family history, allergy and intolerance, medicine, diagnoses, operation/therapy history, etc.) usable by the first computing device to access the data store (See interface for accessing patient data stored in EHR system 110, on an app executed on the computing device 102 (P0020), where resources 602A-N storing patient data for accessing patient demographics, allergy and intolerance, diagnoses, family member history, operation/therapy history, and care provision (P0058) construe one or more data stores. Also, see Fig. 6B-D, exemplary screens of the app executed on the computing device 102.);
defining a set of API calls to access the one or more data stores (See accessing data stores in [P0055] The patient may select health information resources 602 corresponding to levels or sub-levels of the patient data via user interface 600 to permit (or deny) access to those levels or sub-levels. For example, the patient may select such fields as patient demographics, family history, allergy and intolerance, medicine, diagnoses, operation/therapy history, etc.); 
executing, by the first computing device, the set of API calls to access the one or more data stores, each API call being configured to retrieve a portion of the information (See a particular portion of patient data accessed as extracted, structured and unstructured patient data in [P0055-P0057] user interface 600 to attach a lifespan or expiration to each grant or consent of access to the patient data.);
generating a time-series dataset from each portion of the information that represents the information associated with the user according to a time-based sequence (See P0021, P0055-P0057, with expiration times to access the patient data is granted construe time-series dataset.);
Although Rab discloses a time-series dataset and a use-case as mentioned above, Rab does not explicitly teach a consent profile for particularly managing consents regarding the time-series dataset and transmitting the consent associated with the particular use-case which automatically provides user consent to transmit the time-series dataset. Fotsch teaches:
retrieving a consent profile associated with the user, the consent profile including a set of use-cases linked to particular consents (Fig. 3, Fig. 8 show Online Setup Wizard for a patient profile with health record and permissions tabs (column 3, lines 4-17, column 6, lines 10-18) and registration process mentioned in column 8, lines 23-38. In column 16, lines 1-13, the level of access to the electronic personal health record granted construe a set of use-cases linked to particular consents.);
determining that the particular use-case corresponds to a use-case of the set of use-cases (Taught in column 1, line 30-60, by setting up a period of time and permission type construes determining the particular use-case corresponds to a use-case of the set of use-cases);
determining that the consent associated with the particular use-case automatically provides user consent to transmit the time-series dataset (See automatic activation set up for the period of time and permission type in [column 1, line 30-60] the permission type may enable the individual to access the health record for an open-ended period of time, a single time, or until a specified date.); and
transmitting, in response to determining that the particular use case corresponds to a use case of the set of use cases and that the consent associated with the particular use-case automatically provides user consent to transmit the time-series dataset, the time-series dataset to the second computing device (See Fig. 14, column 22, lines 49-61 transmitting to provider or any third-party system.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical consent record management before the effective filing date of the claimed invention to modify the method and system of Rab to have a consent profile for particularly managing consents regarding the time-series dataset and transmitting the consent associated with the particular use-case which automatically provides user consent to transmit the time-series dataset as taught by Fotsch to give patients and guardians empowering tool in protecting his/her own medical records.    
Regarding claim 8, Rab discloses: 
A system for delivering consented to information (See Fig. 7, P0065), the system comprising:
one or more processors (See processors, 704 in Fig. 7, P0065.); and
a memory comprising instructions (See executing instructions and one or more memories for storing instructions and data in P0059, P0065.) to:
receive, by a first computing device from a second computing device, a request for information associated with a user (See Fig. 2, [Abstract] request for consent for a medical professional to access patient data of a patient, where patient computing device 102-A serves as the first computing device and the medical professional computing 1evice 102-B serves as the second computing device, mentioned in P0024.), the request for information including an identification of a particular use-case for the information (Taught in P0025 as identifier associated with the medical professional and registry (P0034) uniquely identifying the medical professional. Particular use-cases such as a medical professional, insurance company are taught in P0020, P0024 and a specialty of the medical professional in P0034, P0043.);
identify, from the request, one or more data stores from which to access the information, each data store of the one or more data stores exposing an application programming interface (API) (See P0003, P0033 standard API interaction. With API calls as a set of standards exchanging healthcare information electronically, see Health Level Seven (HL7) in [P0055] The patient may select health information resources 602 corresponding to levels or sub-levels of the patient data via user interface 600 to permit (or deny) access to those levels or sub-levels. For example, the patient may select such fields as patient demographics, family history, allergy and intolerance, medicine, diagnoses, operation/therapy history, etc.) usable by the first computing device to access the data store (See interface for accessing patient data stored in EHR system 110, on an app executed on the computing device 102 (P0020), where resources 602A-N storing patient data for accessing patient demographics, allergy and intolerance, diagnoses, family member history, operation/therapy history, and care provision (P0058) construe one or more data stores. Also, see Fig. 6B-D, exemplary screens of the app executed on the computing device 102.);
define a set of API calls to access the one or more data stores (See accessing data stores in [P0055] The patient may select health information resources 602 corresponding to levels or sub-levels of the patient data via user interface 600 to permit (or deny) access to those levels or sub-levels. For example, the patient may select such fields as patient demographics, family history, allergy and intolerance, medicine, diagnoses, operation/therapy history, etc.); 
execute, by the first computing device, the set of API calls to access the one or more data stores, each API call being configured to retrieve a portion of the information (See a particular portion of patient data accessed as extracted, structured and unstructured patient data in [P0055-P0057] user interface 600 to attach a lifespan or expiration to each grant or consent of access to the patient data.);
generate a time-series dataset from each portion of the information that represents the information associated with the user according to a time-based sequence (See P0021, P0055-P0057, with expiration times to access the patient data is granted construe time-series dataset.);
Although Rab discloses a time-series dataset and a use-case as mentioned above, Rab does not explicitly teach a consent profile for particularly managing consents regarding the time-series dataset and transmitting the consent associated with the particular use-case which automatically provides user consent to transmit the time-series dataset. Fotsch teaches:
retrieve a consent profile associated with the user, the consent profile including a set of use-cases linked to particular consents (Fig. 3, Fig. 8 show Online Setup Wizard for a patient profile with health record and permissions tabs (column 3, lines 4-17, column 6, lines 10-18) and registration process mentioned in column 8, lines 23-38. In column 16, lines 1-13, the level of access to the electronic personal health record granted construe a set of use-cases linked to particular consents.);
determine that the particular use-case corresponds to a use-case of the set of use-cases (Taught in column 1, line 30-60, by setting up a period of time and permission type construes determining the particular use-case corresponds to a use-case of the set of use-cases);
determine that the consent associated with the particular use-case automatically provides user consent to transmit the time-series dataset (See automatic activation set up for the period of time and permission type in [column 1, line 30-60] the permission type may enable the individual to access the health record for an open-ended period of time, a single time, or until a specified date.); and
transmit, in response to determining that the particular use case corresponds to a use case of the set of use cases and that the consent associated with the particular use-case automatically provides user consent to transmit the time-series dataset, the time-series dataset to the second computing device (See Fig. 14, column 22, lines 49-61 transmitting to provider or any third-party system.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical consent record management before the effective filing date of the claimed invention to modify the method and system of Carner to have a consent profile for particularly managing consents regarding the time-series dataset and transmitting the consent associated with the particular use-case which automatically provides user consent to transmit the time-series dataset as taught by Fotsch to give patients and guardians empowering tool in protecting his/her own medical records.    
Regarding claim 15, Rab discloses A non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors (See Fig. 7, [P0065] a tangible non-transitory computer readable storage medium.) to:
receive, by a first computing device from a second computing device, a request for information associated with a user (See Fig. 1, [Abstract] request for consent for a medical professional to access patient data of a patient, where patient computing device 102-A serves as the first computing device and the medical professional computing device 102-B serves as the second computing device, mentioned in P0024.), the request for information including an identification of a particular use-case for the information (Taught in P0025 as identifier associated with the medical professional and registry (P0034) uniquely identifying the medical professional. Particular use-cases such as a medical professional, insurance company are taught in P0020, P0024 and a specialty of the medical professional in P0034, P0043.);
identify, from the request, one or more data stores from which to access the information, each data store of the one or more data stores exposing an application programming interface (API) (See P0003, P0033 standard API interaction. With API calls as a set of standards exchanging healthcare information electronically, see Health Level Seven (HL7) in [P0055] The patient may select health information resources 602 corresponding to levels or sub-levels of the patient data via user interface 600 to permit (or deny) access to those levels or sub-levels. For example, the patient may select such fields as patient demographics, family history, allergy and intolerance, medicine, diagnoses, operation/therapy history, etc.) usable by the first computing device to access the data store (See interface for accessing patient data stored in EHR system 110, on an app executed on the computing device 102 (P0020), where resources 602A-N storing patient data for accessing patient demographics, allergy and intolerance, diagnoses, family member history, operation/therapy history, and care provision (P0058) construe one or more data stores. Also, see Fig. 6B-D, exemplary screens of the app executed on the computing device 102.);
define a set of API calls to access the one or more data stores (See accessing data stores in [P0055] The patient may select health information resources 602 corresponding to levels or sub-levels of the patient data via user interface 600 to permit (or deny) access to those levels or sub-levels. For example, the patient may select such fields as patient demographics, family history, allergy and intolerance, medicine, diagnoses, operation/therapy history, etc.); 
execute, by the first computing device, the set of API calls to access the one or more data stores, each API call being configured to retrieve a portion of the information (See a particular portion of patient data accessed as extracted, structured and unstructured patient data in [P0055-P0057] user interface 600 to attach a lifespan or expiration to each grant or consent of access to the patient data.);
generate a time-series dataset from each portion of the information that represents the information associated with the user according to a time-based sequence (See P0021, P0055-P0057, with expiration times to access the patient data is granted construe time-series dataset.);
Although Rab discloses a time-series dataset and a use-case as mentioned above, Carner does not explicitly teach a consent profile for particularly managing consents regarding the time-series dataset and transmitting the consent associated with the particular use-case which automatically provides user consent to transmit the time-series dataset. Fotsch teaches:
retrieve a consent profile associated with the user, the consent profile including a set of use-cases linked to particular consents (Fig. 3, Fig. 8 show Online Setup Wizard for a patient profile with health record and permissions tabs (column 3, lines 4-17, column 6, lines 10-18) and registration process mentioned in column 8, lines 23-38. In column 16, lines 1-13, the level of access to the electronic personal health record granted construe a set of use-cases linked to particular consents.);
determine that the particular use-case corresponds to a use-case of the set of use-cases (Taught in column 1, line 30-60, by setting up a period of time and permission type construes determining the particular use-case corresponds to a use-case of the set of use-cases.);
determine that the consent associated with the particular use-case automatically provides user consent to transmit the time-series dataset (See automatic activation set up for the period of time and permission type in [column 1, line 30-60] the permission type may enable the individual to access the health record for an open-ended period of time, a single time, or until a specified date.); and
transmit, in response to determining that the particular use case corresponds to a use case of the set of use cases and that the consent associated with the particular use-case automatically provides user consent to transmit the time-series dataset, the time-series dataset to the second computing device (See Fig. 14, column 22, lines 49-61 transmitting to provider or any third-party system.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical consent record management before the effective filing date of the claimed invention to modify the method and system of Carner to have a consent profile for particularly managing consents regarding the time-series dataset and transmitting the consent associated with the particular use-case which automatically provides user consent to transmit the time-series dataset as taught by Fotsch to give patients and guardians empowering tool in protecting his/her own medical records.    
Regarding claim 3, Fotsch teaches further comprising:
modifying the time-series dataset based on determining that the consent associated with the particular use-case automatically provides user consent, and wherein the modified time-series dataset is transmitted to the first computing device (Taught in column 1, line 30-60, by setting up a period of time and permission type construes determining the particular use-case corresponds to a use-case of the set of use-cases. See automatic activation set up for the period of time and permission type in [column 1, line 30-60] the permission type may enable the individual to access the health record for an open-ended period of time, a single time, or until a specified date. See Fig. 14, column 22, lines 49-61 transmitting to provider or any third-party system.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical consent record management before the effective filing date of the claimed invention to modify the method and system of Rab to have transmitting the modified the time-series dataset based on determining that the consent associated with the particular use-case automatically provides user consent as taught by Fotsch to give patients and guardians empowering tool in protecting his/her own medical records.    
Regarding claims 4 and 11, Rab discloses further comprising: automatically updating the consent profile (The profile of the medical professional (P0045) is updated as mentioned in P0040.).
Regarding claim 18, Rab discloses further comprising: automatically updating the consent profile based on user preferences (The profile of the medical professional (P0045) is updated as mentioned in P0040.).
Regarding claims 7 and 14, Rab discloses wherein the first computing device is associated with a healthcare provider and wherein the requested information is part of a medical record (See Fig. 2, Item 216, Retrieve Patient Data mentioned in P0019.).
Regarding claims 10 and 17, Fotsch teaches further comprising:
modify the time-series dataset based on determining that the consent associated with the particular use-case automatically provides user consent, and wherein the modified time-series dataset is transmitted to the first computing device (Taught in column 1, line 30-60, by setting up a period of time and permission type construes determining the particular use-case corresponds to a use-case of the set of use-cases. See automatic activation set up for the period of time and permission type in [column 1, line 30-60] the permission type may enable the individual to access the health record for an open-ended period of time, a single time, or until a specified date. See Fig. 14, column 22, lines 49-61 transmitting to provider or any third-party system.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical consent record management before the effective filing date of the claimed invention to modify the method and system of Rab to have transmitting the modified the time-series dataset based on determining that the consent associated with the particular use-case automatically provides user consent as taught by Fotsch to give patients and guardians empowering tool in protecting his/her own medical records.    
Regarding claims 21 and 23, Rab discloses, further comprising:
receiving a set of rules configured to limit automatic consent to distribute information (In P0028, the expiration time period set on consent for accessing patient data as data access parameters construe a set of rules limiting automatic consent.); and
modifying the consent profile based on the set of rules (In [P0028] the data access parameter may define an expiration time period associated with the consent (e.g., a day, a week, a year, no expiration, etc.). The data access parameters may be modified or revoked at any time by the patient.).
Regarding claims 22 and 24-25, Rab discloses, further comprising:
wherein the request for information is received over an API plugin of the first computing device (See P0003, P0033 standard API interaction. With API calls as a set of standards exchanging healthcare information electronically, see Health Level Seven (HL7) in [P0055] The patient may select health information resources 602 corresponding to levels or sub-levels of the patient data via user interface 600 to permit (or deny) access to those levels or sub-levels. For example, the patient may select such fields as patient demographics, family history, allergy and intolerance, medicine, diagnoses, operation/therapy history, etc.).
Regarding claim 26, Rab discloses, further comprising:
wherein the first computing device is associated with a health provider, and wherein the requested information is part of a medical record (See electronic health record EHR system includes any information that was obtained, used, or disclosed in the course of receiving medical care services, such as, e.g., diagnosis or treatment information in P0019-P0020, where users include a medical provider such as a hospital, a physician's office, etc.).
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rab (U.S. 2018/0276341 A1) in view of Fotsch (U.S. 8,090,590 B2) further in view of Carner (U.S. 2014/0089008 A1). 
Regarding claim 6, Carner teaches generating a second request based on the request for information, the second request complying with a protocol corresponding to at least one of the one or more determined data stores (Taught in P0122 as interface used to generate types of consent such medical treatment of the person giving the consent, education and research and displaying in publications, with only medical treatment having been agreed to by the patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical record management before the effective filing date of the claimed invention to modify the method and system of Rab and Fotsch to have generating a second request based on the request for information, the second request complying with a protocol corresponding to determined data stores as taught by Carner when patient medical records are being retrieved from multiple sources.    
Regarding claims 13 and 20, Carner teaches generate a second request based on the request for information, the second request complying with a protocol corresponding to at least one of the one or more determined data stores (Taught in P0122 as interface used to generate types of consent such medical treatment of the person giving the consent, education and research and displaying in publications, with only medical treatment having been agreed to by the patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical record management before the effective filing date of the claimed invention to modify the method and system of Rab and Fotsch to have generating a second request based on the request for information, the second request complying with a protocol corresponding to determined data stores as taught by Carner when patient medical records are being retrieved from multiple sources.    

Response to Arguments
Applicant argues that the amended claims recite a technical solution to managing the distribution of medical records through a network. see pg. 9 of Remarks – Examiner disagrees.
Not only has the problem of consenting access to patient data/medical records in a time-based sequence a problem that has already been solved, but no technology is genuinely being set forth in the instant case. Using a computer for managing and delivering consented to information is directed towards an abstract idea by having generic computer functions and building upon the recited improvements are nonetheless directed towards improving the abstract idea and not the computer.
Applicant argues that the amended claims are configured to automatically retrieve information from multiple disparate sources, translate the information into a standardized format, authenticate that the request is authorized, and distribute the information without user. see pgs. 9-10 of Remarks – Examiner disagrees.
A healthcare administrator or patient taking the time to enter a preference of individuals or organizations who will be granted access to the patient’s data/medical records within a time series as claimed is different from the automated retrieval features the Applicant has referred to. See paragraph 50 of Applicant’s own specification, where the user has full control over building a set of rules governing the consent and/or consent profiles.
Applicant’s arguments have been fully considered, but are now moot in view of the new grounds of rejection.  The Examiner has entered a new rejection under 35 USC § 103 and applied new art and art already of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA S WILLIAMS whose telephone number is (571)270-5509. The examiner can normally be reached Mon-Fri, 8:30 am -6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        10/18/2022

/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686